Motion GRANTED and Order filed November 29, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00869-CV
                                   ____________

 IN RE SCOTT KELLEY, MICHAEL AFSHARI, AND MICHAEL SILVA,
                           Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               80th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-32592

                                      ORDER

      On November 28, 2022, relators Scott Kelley, Michael Afshari, and Michael
Silva, filed a petition for writ of mandamus in this court. Relators ask this court to
order the Honorable Jeralynn Manor, Judge of the 80th District Court, in Harris
County, Texas, to vacate her orders dated October 25, 2022, compelling the
depositions of relators entered in trial court number 2011-32592, styled NCP Bayou
2, LLC, as Assignee of Res-TX One, LLC v. Waterhill Companies, Limited, et al., or
alternatively enter an order abating further discovery until there has been a
determination of whether the 2016 judgment is void.

      Relators also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On November 28, 2022, relators asked this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the October 25, 2022 orders compelling the depositions of
relators in trial court cause number 2011-32592, NCP Bayou 2, LLC, as Assignee of
Res-TX One, LLC v. Waterhill Companies, Limited, et al., STAYED until a final
decision by this court on relator’s petition for writ of mandamus, or until further
order of this court.

      Relators’ petition does not comply with Rule 52.3 of the Texas Rules of
Appellate Procedure. See Tex. R. App. P. 52.3(k)(1)(A) (providing that appendix
must contain certified or sworn copy of any order complained of, or any other matter
showing matter complained of); 52.7(a)(2) (providing that relator must file with
petition certified or sworn copy of every document that is material to relator’s claim
for relief and that was filed in any underlying proceeding); 52.7(a)(2) (providing that
relator must file with petition properly authenticated transcript of any relevant
testimony from any underlying proceeding, including exhibits offered in evidence,
or statement that no testimony was adduced in connection with matter complained).

                                           2
Accordingly, we ORDER relators to cure the deficiencies within 10 days of the date
of this order. Failure to do so will result in the denial of the petition.

      In addition, the court requests NCP Bayou 2, LLC, as Assignee of Res-TX
One, LLC, and Jonathan Wasserberg to file a response to the petition for writ of
mandamus on or before December 20, 2022. See Tex. R. App. P. 52.4.

                                    PER CURIAM


Panel consists of Chief Justice Christopher and Justices Jewell and Spain (Spain, J.,
dissenting)




                                            3